DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim subject matter regarding, “a first torque sensor” and “a second torque sensor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawara, US Pat Pub No.2016/031111.

Regarding claim 14, Ogawara shows a robot apparatus comprising a joint (See at least figure 1A for robot arm with rotational joint 21, 31, 41 on Para 0036 and 0037), a torque sensor is provided to the joint (See at least Para 0050 – 52 for torque sensor 12, 22, 32,42 and 52 arranged in the joints). 

Regarding claim 15, Ogawars shows the joint includes at least a first joint and a second joint (See at least Para 0051 for arrangement of torque sensor in each joint with example of torque sensor on joint 21 also provided in joints 11,41 and 51 on Para 0054 and Figure 1B ),
 a first torque sensor is provided to the first joint (See at least Para 0054 for torque sensor 22 on joint 21 also on figure 1B),
a second torque sensor is provided to the second joint (See at least torque sensor 32 on joint 31 on Para 0052 also on figure 1B),
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neigshi, US Pat Pub No. 2015/0045954, joint axis correction value calibration. 
Nakajima, US Pat Pub No. 2012/0065902, torque sensor on joint axis with torque target value, Figure 12.
Hasegawa, US Pat Pub No.2015/0209958, robot arm joint axis connection.
Sato, US Pat Pub No.2014/0000388, robot joint torque sensor.

Tanaka, US Pat Pub No. 2014/0060223, robot joint torque sensor.

Nagasaka et al, US Pat Pub No. 2011/0239788, robot joint torque sensor.

Kato et al, US Pat Pub No. 2010/005907, robot joint torque sensor.

Corkum et al, robot torque joint sensor with positional calibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664